DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The use of the term Velcro®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	In claims 1 and 6, “fastening means” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function. That is, “fastening means” is the same recitation as “means for fastening” and therefore invokes 35 U.S.C. 112(f)/112(6th).  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
It is noted that this “fastening means” (means for fastening) is set forth as part of a negative limitation, and therefore the recitation that the portions “do not include fastening means” will be interpreted as meaning that the portions do not have the fasteners discussed in the specification:  “clips, grommets, Velcro, snaps, buttons, zippers, etc.” and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herman (US 3,879,762) in view of Pathak et al (US 2006/0143769).
Herman discloses a bath cover (apron 10, which forms a “bath cover” as claimed) comprising an absorbent body portion (12) having an upper end with a contour corresponding to a neck of a child (see inner edge of neck portion 14; Fig. 1), the body portion being absorbent through a complete thickness thereof (the body portion is made of absorbent terry cloth, as disclosed in col. 1, lines 46-47 and col. 2, lines 18-20, thus being absorbent through a complete thickness thereof as claimed);
first and second support portions (16, 18) extending outwardly at the upper end of the body portion and positionable over shoulders of the child (see Fig. 1);
a pair of side portions (see lateral side portions of chest portion 12) supported at opposite lateral sides of the body portion and positionable over sides of a torso of the child (see Fig. 1); and
a gonadic portion (lap portion 13) supported at a lower end of the body portion to cover a gonadic portion of the child (col. 1, lines 32-33; col. 2, lines 12-13; col. 3, lines 6-9) and configured to control the disposition of urine during the bathing process (since the lap covering portion 13 covers the lap of the wearer, it would cover the gonadic portion of the wearer and therefore would control the disposition of urine from this gonadic region),  wherein the body portion, the side portions and the gonadic portion are configured to be wetted and positioned adjacent to the child to warm the child during the bathing process (the device is capable of being wetted and used during bathing as claimed).
With respect to the recitation of “a quantity of water absorbed by the body portion and the first and second support portions to increase the weight and the temperature of the body portion and the first and second support portions”, this limitation is alternatively rejected as either disclosed by or rendered obvious by Herman, as explained below.
Herman discloses that the apron can be machine washed (col. 1, lines 46-50; col. 2, line 20; col. 4, lines 3-5). When the apron is removed from the washing machine, it comprises “a quantity of water absorbed by the body portion and the first and second support portions” as claimed.  The water would necessarily increase the weight of the portions and is capable of functioning as claimed to increase the temperature of the portions. Therefore, the structure disclosed by Herman would meet this claim limitation.
Alternatively as to this limitation, Herman discloses use of the absorbent apron on a child to protect the clothing from spillage during eating or drinking (col. 1, lines 37-44).  It would have been obvious to provide water, or a beverage which contains water as a component thereof, to the child as a beverage, and when spillage of this beverage occurs, the apron would absorb the water. That is, Herman discloses that the apron absorbs spillage from drinking, and it is well known to provide water or a water-based beverage for a child to drink. Thus, the spillage would contain water. The apron would absorb the water (the spilled beverage) and would therefore comprise “a quantity of water absorbed by the body portion and first and second support portions” as claimed, since the body portion and support portions lie near the mouth, where a spillage would likely land. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the child with a water-containing beverage, since beverages containing water are well known and typical for a child to drink (e.g. infant formula, juice, soda, etc.).  Any water absorbed by the apron would necessarily increase the weight thereof. Such water is capable of functioning as claimed, to increase the temperature of the apron portions. Furthermore, a warm water-containing beverage would have been obvious to serve a child (e.g. warm infant formula, hot chocolate, etc.) and would function to warm the apron when spilled.
Thus, with respect to the claimed “quantity of water”, the apron of Herman meets this claim limitation to the extent that the apron contains a quantity of water when removed from the washing machine, or alternatively renders this limitation obvious since the apron is used to absorb spilled beverages, and it would have been obvious to serve beverages which contain water, while the body portion and support portions are obvious regions which would be spilled upon since they lie near the mouth of the wearer.
Further as to claim 1, Herman does not disclose that the first and second support portions “do not include fastening means”. Rather, the support portions of Herman comprise snaps 26,28. Pathak et al disclose a similar absorbent apron which has first and second support portions formed by the left portion 20 and the right portion 20 (see Fig. 1).  Pathak discloses that the portions 20 may have ends 21,23 which are fastenable together, or alternatively may be integrally formed (continuous) such that the portions 20 form a loop [0020].  The loop portion as disclosed in para. 0020 would have a first support portion formed by the left side 20 and a second support portion formed by the right side 20 (integrally joined together behind the wearer’s neck forming a loop) and in this case the portions do not include fastening means (since they form a continuous loop) per claim 1. Pathak discloses that this structure is advantageous since “the user simply slips her head through the opening” [0020]. By providing the first and second support portions (16,18) of Herman in such a continuous loop structure, the left side (16) would form a first support portion and the right side (18) would form a second support portion, and due to the continuous loop structure, they would not include fastening means, as in claim 1.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the first and second support portions of Herman as a continuous loop, without fastening means, in order to permit easier donning of the garment by simply slipping the loop over the wearer’s head, as taught by Pathak.
The support portions of Herman as modified in view of Pathak do not include “fastening means” within the meaning of the term under 35 U.S.C. 112, sixth paragraph, since they do not include any fasteners per this modification of Herman to have to continuous loop structure taught by Pathak.
As to the recitation in claim 1 of the cover being a “bath cover” and being for use on a child during a bathing process, this amounts to the intended use of the claimed device and does not further define the structure over that of Herman. It is noted that Herman does disclose the use of the apron on a child (col. 1, lines 7 and 40-41; col. 2, lines 60-65; col. 3, lines 38-41), and the apron is capable of being used during bathing in the claimed manner if desired. The lap portion 13 would cover the gonadic portion of a child and is capable of functioning as claimed, i.e. to control the disposition of urine during a bathing process.
	Regarding claim 3, Herman discloses the body portion (12), the first and second support portions (16, 18), and the gonadic portion (13) are integrally formed to provide a unitary bath cover (see Fig. 1; col. 2, lines 10-22).
	Regarding claim 4, the cover of Herman comprises a fastener (clamp 40,46) which could be coupled to a bath tub support device.  That is, the fastener (40,46) is capable of being coupled to a strap of a bath tub support device, thus meeting the limitations of claim 4.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herman in view of Pathak et al as applied to claim 1 above, and further in view of McSwiggen (D141,649).
Herman modified in view of Pathak teaches a bath cover as in claim 1, but does not disclose that the gonadic portion has a peripheral edge with a profile that is curved.  The gonadic portion (13) of Herman has straight edges which form the peripheral edge.  It is noted that the gonadic portion (13) of Herman is positionable between inner legs of the child as in claim 2 (the lap portion 13 could be placed between the inner legs since it is soft and flexible and can be manipulated around the body parts of the user; see Fig. 1; col. 2, lines 10-13 and 18-22).
McSwiggen discloses a cover having a structure similar to that of Herman, and the cover has a lower portion which correlates to the gonadic portion (13) of Herman. The lower portion (gonadic portion) of McSwiggen has a peripheral edge with a profile that is curved and positionable between inner legs of the child (see curved regions indicated in annotated figure below, which form a peripheral edge with a profile that is curved, as claimed).  These curved edges form an attractive appearance which is aesthetically pleasing due to the curvature of the corners. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the gonadic portion of the cover of Herman with a curved peripheral edge in order to provide curved corners with an aesthetically pleasing appearance, as is well known in the art and shown by McSwiggen.

    PNG
    media_image1.png
    452
    573
    media_image1.png
    Greyscale


Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herman (US 3,879,762) in view of Pathak et al (US 2006/0143769), in further view of Henninger (US 2,482,182).
Regarding claim 5, Herman modified in view of Pathak, as set forth above with respect to claim 1, does not disclose an illustration of eyes on the body portion.  An illustration of eyes is decorative printed matter which does not have a functional relationship with the associated product (see MPEP 2111.05).  Therefore, the decorative matter cannot serve to distinguish from the prior art. Furthermore, such an illustration is known; Henninger discloses a cover which has an illustration of eyes on the top surface of the cover (the eyes of the three ducks shown as ornamental design 30; Fig. 1 and col. 3, lines 14-16).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an illustration of eyes on the body portion of the cover of Herman in order to provide ornamentation to the cover, as taught by Henninger.
Regarding independent claim 6, Herman discloses a bath cover (apron 10, which forms a “bath cover” as claimed) comprising an absorbent body portion (12) having an upper end with a contour corresponding to a neck of a child (see inner edge of neck portion 14; Fig. 1), the body portion being absorbent through a complete thickness thereof (the body portion is made of absorbent terry cloth, as disclosed in col. 1, lines 46-47 and col. 2, lines 18-20, thus being absorbent through a complete thickness thereof as claimed), and first and second support portions (16, 18) extending outwardly at the upper end of the body portion and positionable over shoulders of the child (see Fig. 1). Herman does not disclosed that the first and second support portions “do not include fastening means”. Rather, the support portions of Herman comprise snaps 26,28. 
Pathak et al disclose a similar absorbent apron which has first and second support portions formed by the left portion 20 and the right portion 20 (see Fig. 1).  Pathak discloses that the portions 20 may have ends 21,23 which are fastenable together, or alternatively may be integrally formed (continuous) such that the portions 20 form a loop [0020].  The loop portion as disclosed in para. 0020 would have a first support portion formed by the left side 20 and a second support portion formed by the right side 20 (integrally joined together behind the wearer’s neck forming a loop) and in this case the portions do not include fastening means (since they form a continuous loop) per claim 6. Pathak discloses that this structure is advantageous since “the user simply slips her head through the opening” [0020]. By providing the first and second support portions (16,18) of Herman in such a continuous loop structure, the left side (16) would form a first support portion and the right side (18) would form a second support portion, and due to the continuous loop structure, they would not include fastening means, as in claim 6.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the first and second support portions of Herman as a continuous loop, without fastening means, in order to permit easier donning of the garment by simply slipping the loop over the wearer’s head, as taught by Pathak. The support portions of Herman as modified in view of Pathak do not include “fastening means” within the meaning of the term under 35 U.S.C. 112, sixth paragraph, since they do not include any fasteners per this modification of Herman to have to continuous loop structure taught by Pathak.
Herman does not disclose the illustration of eyes as recited in claim 6.  As noted above with respect to claim 5, an illustration of eyes is decorative printed matter. Henninger discloses a cover which has an illustration of eyes on the top surface of the cover (the eyes of the three ducks shown as ornamental design 30; Fig. 1 and col. 3, lines 14-16).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an illustration of eyes on the body portion of Herman in order to provide ornamentation to the cover, as taught by Henninger.  
As to the recitation in claim 6 of the cover being a “bath cover” and being for use on a child during a bathing process, this amounts to the intended use of the claimed device and does not further define the structure over that of Herman. It is noted that Herman does disclose the use of the apron on a child (col. 1, lines 7 and 40-41; col. 2, lines 60-65; col. 3, lines 38-41), and the apron is capable of being used during bathing in the claimed manner if desired. 


Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Earnshaw (US 1,957,102).
Earnshaw discloses a bath cover (bathing suit shown in Figs. 1-3) comprising an absorbent body portion (body portion formed by parts 10/30, which is made of cotton or wool fabric; see pg. 1, lines 31-33 and 43-55; such a material is absorbent) having an upper end (48) with a contour corresponding to a neck of a child (pg. 1, lines 67-68 and Fig. 1), the body portion being absorbent through a complete thickness thereof (the body portion is made of cotton or wool fabric; pg. 1, lines 67-68; such a fabric is absorbent through a complete thickness thereof);
first and second support portions (the shoulder straps 32/36 and 34/38) extending outwardly at the upper end (30) of the body portion and positionable over shoulders of the child (see Fig. 1; pg. 1, lines 53-59);
a pair of side portions (the side portions of the bathing suit, proximate 14,16; Figs. 1-2) supported at opposite lateral sides of the body portion and positionable over sides of a torso of the child (see opposite lateral sides at 14,16, which are positionable over sides of the wearer at 14 and 16; Figs. 1-2); and
a gonadic portion (crotch portion 18) supported at a lower end of the body portion to cover a gonadic portion of the child (Figs. 1-2; pg. 1, lines 45-49) and configured to control the disposition of urine during the bathing process (since the portion 18 covers the crotch/gonadic region of the wearer, it would control the disposition of urine from this region), wherein the body portion, the side portions and the gonadic portion are configured to be wetted and positioned adjacent to the child to warm the child during the bathing process (the device is capable of being wetted and used during bathing as claimed);
wherein the first and second support portions do not include fastening means (the first and second support portions are shoulder straps formed by parts 32/36 and 34/38 as seen in Fig. 1; they do not include fastening means, as can be seen in Figs. 1-2). The support portions do not include “fastening means” within the meaning of the term under 35 U.S.C. 112, sixth paragraph, since they do not include any fasteners.
With respect to the recitation of “a quantity of water absorbed by the body portion and the first and second support portions”, Earnshaw does not specifically disclose this feature, since Earnshaw does not specifically disclose that the bathing suit is worn in the water.  Bathing suits are typically worn in the water, however, and when the bathing suit of Earnshaw is worn in the water, the claim limitation is met.  That is, when the wearer gets in the water, the bathing suit of Earnshaw would necessarily absorb a quantity of water. The body portion and the first and second support portions would absorb the water, as claimed, since they are made of cotton or wool, knit or woven fabric (pg. 1, lines 31-42).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to wear the bathing suit of Earnshaw in the water, since this is a typical use of a bathing suit.  In so doing, the body portion and support portions would absorb a quantity of water as claimed, and this would inherently increase the weight of the portions. The water is capable of functioning to increase the temperature of the portions as claimed, for example if worn in warm water. 
With respect to the claimed “gonadic portion”, as noted above, the crotch portion 18 of Earnshaw forms such a structure. Alternatively, in the embodiment of Fig. 3, the skirt 62 forms a gonadic portion as claimed. The “gonadic portion” 62 is supported at a lower end of the body portion to cover a gonadic portion of the child (see Fig. 3) and configured to control the disposition of urine during the bathing process (the portion 62 is capable of functioning as claimed).
As to the recitation in claim 1 of the cover being a “bath cover” and being for use on a child during a bathing process, this amounts to the intended use of the claimed device and does not further define the structure over that of Earnshaw. The bathing suit of Earnshaw could be used as claimed. Also, Earnshaw discloses the use of the bathing suit on a “girl” (pg. 2, lines 10-12), which is considered to be a “child” as claimed.
Regarding claim 2, Earnshaw discloses the gonadic portion (18) has a peripheral edge (20) with a profile that is curved and positionable between inner legs of the child (see seam 20 which defines a curved peripheral edge of the gonadic portion 16; Fig. 1).
Regarding claim 3, Earnshaw discloses the body portion (10/30), the first and second support portions (32/36, 34/38), and the gonadic portion (skirt 62 in embodiment of Fig. 3) are integrally formed to provide a unitary bath cover (pg. 1, lines 101-110; Figs. 1 and 3).

Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Earnshaw (US 1,957,102) in view of Goldberger (Des. 138,996).
Regarding claim 5, Earnshaw does not disclose that the bathing suit comprises an illustration of eyes.  An illustration of eyes is decorative printed matter which does not have a functional relationship with the associated product (see MPEP 2111.05).  Therefore, the decorative matter cannot serve to distinguish from the prior art. Furthermore, such an illustration is known, for example as shown by Goldberger. The garment of Goldberger comprises a body portion including an illustration of eyes (see Fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an illustration of eyes on the body portion of Earnshaw in order to provide ornamentation to the garment, as taught by Goldberger.
Regarding independent claim 6, Earnshaw discloses a bath cover (bathing suit shown in Figs. 1-3) comprising an absorbent body portion (body portion formed by parts 10/30, which is made of cotton or wool fabric; see pg. 1, lines 31-33 and 43-55; such a material is absorbent) having an upper end (48) with a contour corresponding to a neck of a child (pg. 1, lines 67-68 and Fig. 1), the body portion being absorbent through a complete thickness thereof (the body portion is made of cotton or wool fabric; pg. 1, lines 67-68; such a fabric is absorbent through a complete thickness thereof);
and first and second support portions (the shoulder straps 32/36 and 34/38) extending outwardly at the upper end (30) of the body portion and positionable over shoulders of the child (see Fig. 1; pg. 1, lines 53-59), wherein the first and second support portions do not include fastening means (the first and second support portions are shoulder straps formed by parts 32/36 and 34/38 as seen in Fig. 1; they do not include fastening means, as can be seen in Figs. 1-2). The support portions do not include “fastening means” within the meaning of the term under 35 U.S.C. 112, sixth paragraph, since they do not include any fasteners.
Earnshaw does not disclose the body portion includes an illustration of eyes, as in claim 6. It is noted that an illustration of eyes is decorative printed matter which does not have a functional relationship with the associated product (see MPEP 2111.05).  Therefore, the decorative matter cannot serve to distinguish from the prior art. Furthermore, such an illustration is known, for example as shown by Goldberger. The garment of Goldberger comprises a body portion including an illustration of eyes (see Fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an illustration of eyes on the body portion of Earnshaw in order to provide ornamentation to the garment, as taught by Goldberger.
Regarding claim 7, in the bath cover (bathing suit) of Earnshaw, the first and second support portions diverge (the lateral edges of support portions 32/34 and 34/38 angle away from each other in the downward direction, and thus “diverge” as claimed). On pg. 1, lines 56-59 and 67-70, Earnshaw discloses that the outer edges of the portions 32,34 are “converging upwardly” and the outer edges “converge inwardly”; thus, the outer edges converge upwardly, which means they are diverging downwardly as indicated by the downward arrows in the annotated figure below (see annotated figure on the left, below). Moreover, as an alternative interpretation, the inner edges of support portions 32/34 and 34/38 diverge in an upward direction along neckline 48 as indicated by the upward arrows in the annotated figure below (see annotated figure on the right, below).

    PNG
    media_image2.png
    330
    218
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    279
    213
    media_image3.png
    Greyscale



Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. 
With respect to Herman, applicant argues that Herman does not disclose first and second support portions which do not include fastening means.  Applicant notes that the support portions of Herman have snaps, to attach around the back of the neck. The examiner notes that support portions which “do not include fastening means” are known in the art, as disclosed by Pathak. Pathak discloses support portions which have fasteners to fasten the portions behind the neck, or an alternative embodiment wherein the support portions form a continuous loop which lacks fasteners. Since the continuous loop lacks fasteners, it is considered to form the claimed structure of support portions which “do not include fastening means”. It would have been obvious to form the first and second support portions of Herman into a continuous loop (which lacks fasteners) in order to permit donning of the apron by slipping it over the wearer’s head, as taught by Pathak. Therefore, the claims are obvious over Herman in view of Pathak.
Applicant’s argument(s) with respect to Henninger have been considered but are moot because the new ground of rejection does not rely on Henninger. 
With respect to the new grounds of rejection, as necessitated by applicant’s amendment(s), Earnshaw discloses a bathing suit structure which has conventional shoulder straps which form first and second support portions which do not include fastening means, as claimed. The bathing suit comprises a “quantity of water” when it is worn in the water. The support portions diverge as in claim 7. The bathing suit of Earnshaw renders obvious the claims as set forth in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on attached PTO-892 disclose covers having structures similar to that of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY VANATTA/Primary Examiner, Art Unit 3732